        Case 1:19-cv-10101-MLW Document 77 Filed 02/15/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


OPTUM, INC. and
OPTUM SERVICES, INC.,

              Plaintiffs,

       v.                                               Civil Action No. 19-cv-10101

DAVID WILLIAM SMITH,

              Defendant.



NON-PARTY’S MOTION TO INTERVENE AND TO OPPOSE MOTION TO UNSEAL
       PORTION OF TRANSCRIPT OF JANUARY 31, 2019 HEARING

       Pursuant to Fed. R. Civ. P. 24(b), non-party TCORP62018 LLC (“ABC”) hereby moves to

intervene for the limited purpose of opposing Dow Jones & Company, Inc. and Boston Globe

Media Partners, LLC’s (“the Newspapers”) Motion to Intervene and To Unseal Portion of

Transcript of January 31, 2019 Hearing (ECF No. 64). In support of its opposition, ABC and

David Smith submit the accompanying memorandum of law.

       WHEREFORE, ABC respectfully requests that this Court grant ABC’s Motion to

Intervene and deny the Newspapers’ motion to unseal.




                                                  Respectfully submitted,

                                                  TCORP62018 LLC

                                                  By its attorneys,

                                                  /s/ Brian Mead
                                                  John F. Welsh, BBO #522640
                                                  Justin L. Engel, BBO #683894

                                             1
         Case 1:19-cv-10101-MLW Document 77 Filed 02/15/19 Page 2 of 2



                                                     Bello Welsh LLP
                                                     125 Summer Street, Suite 1200
                                                     Boston, MA 02110
                                                     617-247-4100
                                                     Fax: 617 247 4125
                                                     Email: jwelsh@bellowelsh.com
                                                     Email: jengel@bellowelsh.com

                                                     Michael J. Sheehan, admitted pro hac vice
                                                     Brian Mead, admitted pro hac vice
                                                     McDermott Will & Emery LLP
                                                     444 West Lake Street
                                                     Chicago, Illinois 60606
                                                     (312) 372-2000 (phone)
                                                     (312) 884-7700 (fax)
                                                     msheehan@mwe.com
                                                     bmead@mwe.com

                                                     Dated: February 12, 2019


                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 15, 2019, the undersigned filed a copy of the above and
foregoing via the Court’s CM/ECF system, which will send notification of such filing to all
registered participants.


                                      /s/ Brian Mead
                                      Brian Mead


                           LOCAL RULE 7.1(a)(2) CERTIFICATE

       I certify, pursuant to Local Rule 7.1(a)(2) that counsel for non-party ABC has conferred
with counsel for Plaintiffs and counsel for Defendant regarding this Motion to Intervene. Plaintiffs
and Defendant do not oppose ABC’s Motion to Intervene, and Plaintiff takes no position on the
Motion to Unseal or ABC’s opposition to that motion.


                                      /s/ Brian Mead
                                      Brian Mead




                                                 2
